              Case 1:18-cv-08824-LAP Document 83 Filed 05/14/20 Page 1 of 1




May 14, 2020

VIA ECF
Hon. Loretta A. Preska
United States District Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, NY 10007

        Re:      Mattel, Inc. v. AnimeFun Store, et al.
                 Civil Case No. 18-cv-8824 (LAP)
                 Letter Regarding the Court’s May 1, 2020 Opinion and Order

Dear Judge Preska,

        We represent Plaintiff Mattel, Inc. (“Plaintiff” or “Mattel”), in the above-referenced action.1 In
accordance with the Court’s May 1, 2020 Opinion and Order, Plaintiff’s counsel has met and conferred
with counsel for the Wang Defendants regarding how the parties wish to proceed in this action. It is
Plaintiff’s position that it is appropriate at this time to file a summary judgment motion. However,
counsel for the Wang Defendants instead prefer to proceed to trial.

        We thank the Court for its time and attention to this matter.

                                                            Respectfully submitted,

                                                            EPSTEIN DRANGEL LLP

                                                            BY: /s/ Danielle S. Yamali
                                                            Danielle S. Yamali (DY 4228)
                                                            dfutterman@ipcounselors.com
                                                            60 East 42nd Street, Suite 2520
                                                            New York, NY 10165
                                                            Telephone: (212) 292-5390
                                                            Facsimile: (212) 292-5391
                                                            Attorneys for Plaintiff
                                                            Mattel, Inc.



1
 Where a defined term is referenced herein but not defined, it should be understood as it is defined in the Complaint or
Application.
